 In the Matter Of FLEISCHER STUDIOS, INC.andCOMMERCIAL ARTISTS& DESIGNERS UNION-AMERICAN FEDERATION OF LABORCase No. R-160.-Decided August 3, 1937Film Industry-Investigation of Representatives:controversy concerning rep-resentation of employees:refusal by employer to recognize union as exclusiverepresentative-Strike: caused by employer's refusal to recognize and bargainwithunion-Unit Appropriate for Collective Bargaining:production employees;functionalcoherence;occupationaldifferences;eligibilityformembershipinonly organization amongemployees-ElectionOrdered-CertificationofRepresentatives.Mr. Lester M. Levinfor the Board.Mr. Louis Nizer,ofPhillips and Nizer,New York City, for theCompany.Mr. Martin Popper,of New York City, for the Union.Mr. Richard J. HickeyandMr. Henry W. Lehmann,of counselto the Board.DECISIONSTATEMENTOF TIIE CASEOn May 3, 1937, Commercial Artists and Designers Union, LocalNo. 20329, herein called the Union, filed with the Regional Directorfor the Second Region (New York, New York) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of the production employees engaged in the production ofanimated motion pictures in the studios of Fleischer Studios, Inc.,herein called the Company, located at 1600 Broadway, New York,New York, and requesting the National Labor Relations Board,herein called the Board, to conduct an investigation pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On May 24, 1937, the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3 of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,authorized the Regional Director to conduct an investigation and toprovide for an appropriate hearing.On June 3, 1937, the RegionalDirector issued a notice of a hearing to be held at New York, NewYork, on June 10, 1937, copy of which was duly served upon the207 208NATIONAL LABOR RELATIONS BOARDCompany.The hearingwas adjournedto June 16, 1937,in accord-ance with an oral notice of adjournment agreed toby counsel.Pursuantto the noticeof hearingand noticeof adjournment, ahearing was held at New York, New York, onJune 16 and17, 1937,beforeH. R. Korey, theTrial Examinerduly designated by theBoard.The Board, the Company, and the Unionwere representedby counsel and participated in thehearing.Full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evi-dence bearing on the issues was afforded all parties.The Board hasreviewedthe TrialExaminer'srulings upon the Company'smotionsand objections and finds that no errors were committed.Such rul-ings are herebyaffirmed.Upon the entirerecord inthe case theBoard makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFleischer Studios, Inc. is a New York corporation,having itsprincipal office and place of business in NewYork, New York. TheCompany producesand sells animated motion picture cartoons,namely,the BettyBoop series, the PopEye series,Color Classics andScreen Songs.The Companyhas severalregisteredtrademarksfor use in interstate commerce.Since its incorporation about seven years ago,the Company, eachyear, has entered into a written contractwithParamount PicturesInc. whereby the latterhas purchasedthe Company's animated mo-tion picture cartoons and has been the exclusive distributing agencyfor the Company.During 1936, the Company produced36 animatedmotion picture cartoons for Paramount PicturesInc.,which dis-tributed them to motionpicture theatresthroughout the UnitedStates and foreign countries.Fifteen per cent of theanimated mo-tion picture cartoons consisted of coloredfilms, which were shippedwithout the State of New Yorkto theTechnicolor CompanylocatedinHollywood,California,for furtherprocessing beforebeing de-livered to ParamountPictures Inc.The principal raw materials usedby theCompany are paper,pencils, paints,celluloid,and motionpicture film.In 1936, the-sum of $15,000 was expended for such raw materials, ofwhich about$4,000was spent for celluloidpurchased and shipped from theJerseyProductsCompany, located in Newark, New Jersey.TheCompany's annual sales, for 1936, were approximately$500,000.As of April 30, 1937,142 employeeswere employed by the Com-panyin the artisticproductionof the animated films, consisting ofthe animation,background,in-between,timing, planning, coloring DECISIONS AND ORDERS209and opaquing, and inking departments.There were 53 employeesof the Company in the story, camera, music, clerical, and maintenancedepartments.'II.THE UNIONCommercial Artists and Designers Union, Local No. 20329, is alabor organization admitting to membership 2 all production em-ployees of the Company except supervisory, story, camera, music,clerical, and maintenance employees.There are approximately 400members in the Union who are engaged in all phases of designingin the advertising, textile, fashion, and industrial fields. It is alocal union affiliated with the American Federation of Labor andconfined to the geographical limitations of New York, New York.The Union claims to represent a majority of the Company's pro-duction employees.III.THE APPROPRIATE UNITIn its petition the Union alleged that the production employees,that is, all of the Company's employees except supervisory, story,music, camera, clerical, andmaintenanceemployees, constitute a unitappropriate for the purposes of collective bargaining.The Unioncontended that, if an election is ordered by the Board, it should beconducted on the basis of such unit.On the other hand, the Company contended that the animationdepartment employees constitute a unit appropriate for the pur-poses ofcollective bargainingseparateand distinct from the re-mainder of the production employees, and that ifan election isordered such department employees should be voted separately fromthe remainder of the production employees. In support of its conten-tion that the animation department employees constitute an appro-priate unit, the Company advanced the followingreasons:(1)Theseemployees are the most skilled employees in the studioand are,generally, under written contract due to competition in the in-dustry for their services; (2) "The animator is the artist, whereasthe othersare artisans."The animator is the creative artist whois able to visualize scenes, direct, act, write poetry, and do the workof the remaining production employees; (3) these employees, as agroup, receive higher wages than any other group of the remainingproduction employees, and, in some cases, they receive screen credit;(4) a communication," dated June 15, 1937, addressed to the Board,and signed by 29 animators and assistant animators, requested that'Board's Exhibit No 1-Pay roll of April 30, 1937.2 Board's Exhibit No. 3-Constitution and By-Laws of Union8 Company's Exhibit No. 1. 210NATIONAL LABOR RELATIONS BOARDthey be considered a separate unit appropriate for the purposes ofcollective bargaining.However, other considerations urge us to the view, as contendedby the Union, that all of the production employees, including theanimation department employees, except supervisory, story, music,camera, clerical, and maintenance employees, constitute one singleunit appropriate for the purposes of collective bargaining.The evidence showed that all production employees of the Com-pany are usually required, at the time they apply for positions, tosubmit proof of their artistic ability and are hired because of suchability.The production employees invariably commence work in theopaquing or coloring department and advance through the variousdepartments to the animation department.A witness for theUnion testified that 24 or 25 of the present animators have advancedfrom the opaquing department to the animation department, inwhich there are 35 animators and assistant animators.The Com-pany admitted that 15 to 20 animators were given such advance-ment.The testimony further indicated that, since 1936, eight of thein-between department employees were promoted to the animationdepartment.The artistic ability of the production employees isa necessary part of their successful performance.As a result ofthe specialized and distinctive training and experience obtained bysuch employees, many of them are capable and fitted to advancewithin a reasonable period of time to the animation department.In the artistic production of an animated motion picture cartoon,the functions of animation, background; in-between, planning, opa-quing and coloring, and inking departments are combined in a highlyintegrated fashion.Each department in turn contributes its shareof work to the finished film. Every individual department cooper-ates fully with every other one in the artistic development of thecompleted product.They depend upon the ability of each otherand work closely together.Although the animators and assistant animators, as a group, re-ceive higher wages than any other group of production employees,the Company admitted that the employees in the timing departmentreceived as high if not higher wages than the assistant animators,and that the employees in the background department received higherwages than several assistant animators.All production employeesare employed on a weekly salary basis rather than on an hourlysalary basis.The animation department employees are eligible formembership in the Union.The aforesaid communication dated June 15, 1937, signed by 29of the animators and assistant animators, was prepared by theCompany's counsel, and the signatures of the employees were ob- DECISIONS AND ORDERS211tamed by Buckwald, the Company's assistant treasurer, the daybefore the hearing in this case, when he called them in as a groupand suggested that they sign the letter.Under these circumstances,we cannot give the letter any weight.The record shows that there are 13 production employees engagedin supervisory capacities; one head supervisor, six group supervisorsin the animation department, and one supervisor in the background,in-between, timing, planning, coloring and opaquing, and inkingdepartments, respectively.Their duties involve in part the assign-ment of work to the different employees in their respective depart-ments, the safe-keeping of production records, and the checking onthe work performed in their respective departments.The manage-rial responsibility for the animated motion picture cartoon, uponwhich the group or department is working under their general direc-tion, rests on them.We find that the 13 production employees whoalso have supervisory duties should not be included in the unit.The interdependence and functional coherence of the various de.partments engaged in the artistic production of films, the eligibilityof all production employees in the studio, with certain reservationsherein stated, to membership in the Union, the opportunity for ad-vancement given to trained and experienced employees, all compelus to take the view that the production employees, including animatorsand assistant animators, but excluding employees with supervisoryduties, and story, music, camera, clerical, and maintenance employees,constitute a unit appropriate for the purposes of collective bargain-ing.In order to insure the Company's production employees thefull benefit of their right to self-organization and collective bargain-ing, and otherwise to effectuate the policies of the Act, we find thatall of the Company's production employees, including animators,and assistant animators, but excluding employees with supervisoryduties, story,music, camera, clerical, and maintenance employees,constitute a unit appropriate for the purposes of collective bargaining.IV.QUESTION CONCERNING REPRESENTATIONAbout March 1937, the Union began a campaign for membershipin its organization among the employees of the Company.Dur-ing the following month and the early part of May 1937, the Unionunsuccessfully attempted to gain recognition by the Company as theexclusive representative of its production employees for the purposesof collective bargaining.The Company's refusal to recognize theUnion as such exclusive representative resulted in a strike beingcalled on May 7, 1937, and in the filing of the petition in this case.We find that a question has arisen concerning the representationof the production employees employed by the Company. 212NATIONAL LABOR RELATIONS BOARDV. THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEThe Company waived any objection to the Board's jurisdiction.We find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close,intimate,and substantial relation totrade, traffic,and commerce among the several States, and has ledand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.We further find that thisquestion can only be resolved by means of an election by secret ballot.VI.CONDUCT OF ELECTIONThe pay roll date to beused for the purpose of election shall beApril 30, 1937.As of that date, the Company employed 195 em-ployees, of whom 142 employees were engaged in the artistic produc-tion of films.We find that Miss M. Schwartz,who is listed on saidpay roll as an employee of the timing department,is a clerical em-ployee not entitled to vote herein.The 15 striking employees, whosedischarges by the Company are alleged to be due to their unionactivity and whose case is now before us,shall be entitled to vote,but their ballots shall be kept segregated.Whether their votes shallbe counted,will depend upon our ultimate decision in the complaintcase based on their charge.However, if the 15 votes are not neces-sary for the determination of the election,they shall be destroyed.If they will determine the election herein, then they will or will notbe counted depending upon our final decision in said case.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowingconclusions of law:1.All production employees of Fleischer Studios, Inc., includinganimators and assistant animators,but excluding employees withsupervisory duties, story,music, camera,clerical,and maintenance em-ployees, constitute a unit appropriate for the purposes of collectivebargaining,within the meaning of Section 9(b) of the NationalLabor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of the employees in the aforesaid unit, within the meaningof Section 9 (c) and Section 2, subdivisions(6)and(7) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-I DECISIONS AIN'D ORDERS213tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with FleischerStudios, Inc., an election by secret ballot shall be conducted within 15days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 9 of said Rules and Regulations, amongall of the production employees of Fleischer Studios, Inc. on itspay roll of April 30, 1937, including animators and assistant anima-tors, but excluding employees with supervisory duties, and story,music, camera, clerical, and maintenance employees, to determinewhether they desire to be represented by Commercial Artists andDesigners Union, Local No. 20329 for the purposes of collectivebargaining.[SAME TITLE],CERTIFICATION OF REPRESENTATIVESSeptember 10, 1937On May 3, 1937, Commercial Artists and Designers Union, LocalNo. 20329, herein called the Union, filed with the Regional Directorfor the Second Region (New York, New York) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of the production employees engaged in the production of ani-mated motion pictures in the studios of Fleischer Studios, Inc., hereincalled the Company, located at 1600 Broadway, New York, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National LaborRelationsAct, 49 Stat.449, herein called the Act.On May 24, 1937, the National Labor Re-lations Board, herein called the Board, acting pursuant to ArticleIII, Section 3 of National Labor Relations Board Rules andRegula-tions-Series 1, as amended, ordered the Regional Director to con-duct an investigation and to provide for an appropriate hearing.OnJune 3, 1937, the Regional Director issued a notice of hearing to beheld at New York, New York, on June 10, 1937. The hearing wasadjourned to June 16, 1937, in accordance with an oralnotice ofadjournment agreed to by counsel.Pursuant to the notice of hearing and notice of adjournment, ahearing was held at New York, New York, on June 16 and continuedon June 17, 1937, before H. R. Korey, the Trial Examiner duly49446-38-vol 11i-15 214NATIONAL LABOR RELATIONS BOARDdesignated by the Board. The Board, the Company, and the Unionwere represented by counsel and participated in the hearing.On August 3, 1937, the Board issued a decision in which it foundthat a question affecting commerce had arisen concerning the rep-resentation of the production employees of Fleischer Studios, Inc.,and that all such production employees, including animators andassistant animators, but excluding employees with supervisory duties,story, music, camera, clerical, and maintenance employees, constitutea unit appropriate for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, and other con-ditions of employment, and that the question concerning representa-tion could only be resolved by means of an election by secret ballot.In its decision the Board directed that an election be held amongsuch employees to determine whether they desired to be representedby Commercial Artists and Designers Union, Local No. 20329, forthe purposes of collective bargaining.The decision also states :The 15 striking employees, whose discharges by the Com-pany are alleged to be due to their union activity and whosecase is now before us, shall be entitled to vote, but their ballotsshall be kept segregated.Whether their votes shall be counted,will depend upon our ultimate decision in the complaint casebased on their charge.However, if the 15 votes are not neces-sary for the determination of the election, they shall be de-stroyed.If they will determine the election herein, then theywill or will not be counted depending upon our final decisionin said case.On August 10, 1937, counsel for the Company requested the Boardto postpone the election pending an appeal by the Company to thecourts, and advised the Board that it would not participate or co-operate in the holding of an election pending such appeal..On Au-gust 12, 1937, the Board notified counsel for the Company that, aftercareful consideration of such request, it had nevertheless directedthe Regional Director for the Second Region to proceed with theelection in accordance with its decision.Pursuant to the Board's decision, an election by secret ballot wasconducted on August 16, 1937, by the Regional Director for theSecond Region among the employees of the Company constitutingthe bargaining unit found appropriate by the Board.On August18, 1937, the Regional Director issued and duly served upon theparties to the proceeding her Intermediate Report on the ballot.No exceptions to the Intermediate Report have been filed by any ofthe parties. DECISIONS AND ORDERS215As to the results of the secret ballot the Regional Directorreported :Total number eligible_______________________________________129Total number cast__________________________________________74Total number counted______________________________________60Total number of ballots cast for Union______________________60Total number of ballots cast against such Union______________0Totalnumber ofblank ballots______________________________0Totalnumberof void ballots________________________________0Total number of challenged ballots__________________________0Ballots cast by dismissed workers, which in accordance withthe Board's decision, are not to be counted________________14Inasmuch as the Union has received 60 votes in the election ofthose which were counted and none of the counted votes were castagainstit, the 14 ballots of the discharged employees, regardless ofa subsequent determination as to the eligibility of such employees,cannot determine the election, and these ballots must, therefore, bedestroyed in accordance with the Decision issued on August 3, 1937.If the 14 votes are riot counted, the Union will have received 60 outof 115 eligible votes, or a majority from among the employeeseligible to vote.If the 14 votes are counted, the Union will havereceived 60 of the 74 votes cast from among the 129 eligible em-ployees, or a majority of the votes in an election participated inby a majority of the eligible employees.Commercial Artists and Designers Union, Local No. 20329, havingbeen selected by a majority of the production employees of FleischerStudios, Inc., including animators and assistant animators, but ex-cluding employees with supervisory duties, and story, music,camera,clerical and maintenance employees, as their representative for thepurposes of collective bargaining, is, by virtue of Section 9 (a) of theAct, the exclusive representative for the purposes of collective bar-gaining of all of such employees, and we will so certify it.Now, THEREFORE,by virtue of and pursuant to the power vestedin the National Labor Relations Board by Section 9 (c) of theNational Labor Relations Act, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT ISHEREBY CERTIFIEDthat Commercial Artists and DesignersUnion, Local No. 20329, has been selected by a majority of the pro-duction employees of Fleischer Studios, Inc., including animators andassistantanimators, but excluding employees with supervisory duties,and story, music,camera,clerical and maintenance employees, astheir representative for the purposes of collective bargaining, andthat pursuant to Section 9 (a) of the National Labor Relations Act, 216NATIONAL LABOR RELATIONS BOARDCommercial Artists and Designers Union, Local No. 20329, is theexclusive representative of all of such employees of Fleischer Studios,Inc., for the purposes of collective bargaining in respect to rates ofpay, wages,hours of employment,and other conditions of employ-ment.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESOctober 8, 1937On May 3, 1937,Commercial Artists and Designers Union, LocalNo. 20329, herein called the Union,filed with the Regional Directorfor the Second Region(New York, New York)a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of the production employees engaged in the productionof animated motion pictures in the studios of Fleischer Studios, Inc.,herein called the Company, located at 1600 Broadway, New York,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor'Relations Act, 49Stat. 449, herein called the Act.On May 24, 1937,the NationalLabor Relations Board, herein called the Board, acting pursuant toArticle III, Section 3 of National Labor Relations Board Rulesand Regulations-Series 1, as amended,ordered the Regional Di-rector to conduct an investigation and to provide for an appro-priate hearing.On June 3, 1937,the Regional Director issued anotice of hearing to be held at New York, New York, on June 10,1937.The hearing was adjourned to June 16,1937, in accordancewith an oral notice of adjournment agreed to by counsel.Pursuant to the notice of hearing and notice of adjournment, ahearing was held at New York, New York, on June 16 and continuedon June 17,1937, before H. R. Korey, the Trial Examiner duly desig-nated by the Board. The Board,the Company,and the Union wererepresented by counsel and participated in the hearing.On August 3, 1937, the Board issued a Decision in which it foundthat a question affecting commerce had arisen concerning the repre-sentation of the production employees of Fleischer'Studios, Inc.,and that all such production employees,including animators andassistant animators,but excluding employees with supervisory duties,story,music,camera, clerical,and maintenance employees,consti-tute a unit appropriate for the purposes of collective bargaining inrespect to rates of pay,wages, hours of employment,and other con-ditions of employment,and that the question concerning representa- DECISIONS AND ORDERS217tion could only be resolved by. means of an election by secret ballot.In its decision the Board directed that an election be held among suchemployees to determine whether they desired to be represented byCommercial Artists and Designers Union, Local No. 20329, for thepurposes of collective bargaining.The Decision also states :The 15 striking employees, whose discharges by the Companyare alleged to be due to their union activity and whose case isnow before us, shall be entitled to vote, but their ballots shallbe kept segregated.Whether their votes shall be counted, willdepend upon our ultimate decision in the complaint case basedon their charge.However, if the 15 votes are not necessary forthe determination of the election, they shall be destroyed. Ifthey will determine the election herein, then they will or will notbe counted depending upon our final decision in said case.On August 10, 1937, counsel for the Company requested the Boardto postpone the election pending an appeal by the Company, to thecourts, and advised the Board that it would not participate or cooper-ate in the holding of an election pending such appeal. On August 12,1937, the Board notified counsel for the Company that, after carefulconsideration of such request, it had nevertheless directed the Re-gional Director for the Second Region to proceed with the electionin accordance with its decision.Pursuant to 'the Board's decision, an election by secret ballot wasconducted on August 16, 1937, by the Regional Director for theSecond Region among the employees of the Company constitutingthe bargaining unit found appropriate by the Board.On September7, 1937, the Regional Director duly served upon the parties to theproceeding her Intermediate Report on the ballot.On September10, 1937, the Board issued a Certification of Representatives in whichitcertifiedCommercial Artists and Designers Union, Local No.20329, as the exclusive representative of the production employees oftheCompany, including animators and assistant animators, butexcluding employees with supervisory duties, and story, music, cam-era,' clerical, and maintenance employees, for the purposes of col-lective bargaining.On September 11, 1937, counsel for the Companyfiled objections, to the Intermediate Report with the RegionalDirector, pursuant to Article III, Section 9 of National LaborRelations Board Rules and Regulations-Series 1, as amended.Sub-sequently, on September 23, 1937, the Board notified counsel for theCompany that inasmuch as five days had not elapsed from the datewhen the Intermediate Report was served to the date of the Certifi-cation, as required pursuant to Article III, Section 9 of such Rulesand Regulations, the Company was granted five days from the date 218NATIONAL LABOR RELATIONS BOARDof such notification within which to file any additional objections.No other objections were filed.The Board has given careful con-sideration to the objections of the Company and finds that nosubstantial and material issues with respect to the conduct of theballot or the Intermediate Report are raised thereby.This Certifi-cation of Representatives supersedes the Certification, dated Sep-tember 10, 1931, which is hereby revoked.As to the results of the secret ballot the Regional Director reported :Totalnumber eligible___________________________________________129Total number cast---------------------------------------------74Total number counted__________________________________________60Totalnumber of ballots castfor Union ------------------------60Totalnumber of ballots cast against such Union__________________0Total number of blank ballots__________________________________0Total numberof voidballots___________________________________0Total number of challenged ballots______________________________0Ballots cast by dismissedworkers, whichin accordancewith theBoard's decision,are not to be counted________________________14Inasmuch as the Union has received 60 votes in the election ofthose which were counted and none of the counted votes were castagainst it, the 14 ballots of the discharged employees, regardless ofa subsequent determination as to the eligibility of such employees,cannot determine the election, and these ballots must, therefore, bedestroyed in accordance with the decision issued on August 3, 1937.If the 14 votes are not counted, the Union will have received 60 outof 115 eligible votes, or'a majority from among the employees elig-ible to vote.If the 14 votes are counted, the Union will' havereceived 60 of the 74 votes cast from among the 129 eligibleemployees, or a majority of the votesin anelection participated inby a majority of the eligible employees.Commercial Artists and Designers Union, Local No. 20329, havingbeen selected by a majority of the production employees of FleischerStudios, Inc., including animators and assistant animators, butexcluding employees with supervisory duties, and story, music,camera, clerical and maintenance employees, as their representativefor the purposes of collective bargaining, is, by virtue of Section 9(a) of the Act, the exclusive representative for the purposes of col-lective bargaining of all such employees, and we will so certify it.Now, THEREFORE, by virtue of and pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, DECISIONS AND ORDERS219IT IsHEREBYcERTIFIm that Commercial Artists and DesignersUnion, Local No. 20329, has been selected by a majority of theproduction employees of Fleischer Studios, Inc., including animatorsand assistant animators, but excluding employees with supervisoryduties, and story, music, camera, clerical and maintenance employees,as their representative for the purposes of collective bargaining,and that pursuant to Section 9 (a) of the National Labor RelationsAct, Commercial Artists and Designers Union, Local No. 20329, isthe exclusive representative of all of such employees of FleischerStudios, Inc., for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.